DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/29/2022 has been entered.  Applicant amended claims 1, 4, 21, and 27 in the amendment.  Claims 9-20 are cancelled.   
Claims 1-8 and 21-32 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 21-32 filed on 04/29/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The examiner is unable to find support for “determining a threshold wait time between the request for service being received and the request for service being provided to the chat representative” in paragraph 37 of originally filed specification as indicated by the applicant in the remarks.  Paragraph 37 of originally filed specification states “Server system may optionally indicate a predicted length of wait time to the user of client device…”.  A threshold wait time is not the same as predicted length of wait time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 21-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt et al. (US 2020/0220864 A1), hereinafter Goodsitt, and further in view of Stoops et al. (US 11,063,943 B2), hereinafter Stoops.
Regarding claim 1, Goodsitt discloses 
A method, comprising:
receiving, by a server system (service platform), an indication of a request for service that has been initiated by a user in a chat session within an application executed by a client device (user device) (page 2, [0014], lines 2-7: the user communicates via a communication interface with a service platform to initiate a communication with a service representative; & page 3, [0024], lines 1-5: the service platform requests the user to indicate a purpose for the communication), wherein the request for service involves an authentication of the user that is dependent on the authentication being successfully completed within a particular time period after the authentication is initiated (page 5, [0033], lines 11-20: the application installed on the user device is n authentication application and/or an application or browser plug-in that is associated with the entity (e.g., an application that permits the user to access the user’s account with the entity, an application to perform one or more operations associated with the account (e.g., pay a bill, engage in a transaction, submit an application for a service offered by the entity); & page 5, [0039], lines 24-26: the time-sensitive code is an authentication code that is available for a limited amount of time to authenticate the user);
delaying, by the server system, initiation of authentication for the request for service until a readiness condition is satisfied, wherein the readiness condition includes:
	the server system (service platform/service representative) being available to process the request for service (page 4, [0026], lines 1-4: user engages in a communication with the service platform and/or the service representative); and
	detecting, subsequent to receiving the request for service, engagement with the user relating to the request for service (page 4, [0026], lines 1-4: user engages in a communication with the service platform and/or the service representative); and
in response to the readiness condition being satisfied (user engages in a communication with the service platform and/or the service representative), the server system initiating the authentication of the user (page 4, [0026]: the authentication platform detects the communication in order to permit the authentication platform to obtain identification information associated with the user and/or perform an authentication process).

Goodsitt does not explicitly disclose 
	detecting, subsequent to receiving the request for service and prior to receiving user identification information from the user via the chat session, user engagement with the chat session relating to the request for service.

However, Stoops discloses 
	detecting, subsequent to receiving the request for service (the customer initiate a conversation with their bank by typing a message to their bank in the messaging application) and prior to receiving user identification information from the user (asks the customer for identifying information) via the chat session, user engagement with the chat session (both parties have joined the chat) relating to the request for service (Col. 9, lines 8-30: once both parties have joined the chat, the agent determines that the request needs authentication and asks the customer for identifying information, such as the last four digits of the customer’s government identification number).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Stoops to Goodsitt because Goodsitt discloses user communicates via a communication interface with a service platform to initiate a communication with a service representative (page 2, [0014], lines 2-7) and Stoops further suggests once user and a human agent joined the chat, asks the customer for identifying information (Col. 9, lines 8-30).
One of ordinary skill in the art would be motivated to utilize the teachings of Stoops in Goodsitt system in order to provide secure system to user and to ensure the message sender is who they say they are.

Regarding claim 2, Goodsitt and Stoops disclose the method as described in claim 1.  Goodsitt further discloses 
the authentication is one step in a multi-factor authentication process (page 11, [0089], lines 8: generating a second authentication code includes obtaining the one or more pieces of personal information, corresponding to the authentication request, from a data structure, and hashing the one or more pieces of personal information with the time-sensitive code to generate the second authentication code), and wherein the authentication is based on an authentication code sent to the client device via short message service (SMS) (page 3, [0020], lines 7-10: the communication includes text messages).

Regarding claims 21 and 27, the limitations of claims 21 and 27 are rejected in the analysis of claim 1 above and these claims are rejected on that basis.

Regarding claims 22 and 28, the limitations of claims 22 and 28 are rejected in the analysis of claim 2 above and these claims are rejected on that basis.

Claims 3, 23, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Stoops, and further in view of Ilincic et al. (US 2020/0304542 A1), hereinafter Ilincic, and in view of Mande et al. (US 2016/0050393 A1), hereinafter Mande.
Regarding claim 3, Goodsitt and Stoops disclose the method as described in claim 1.  Goodsitt further discloses 
providing, by the server system to the chat representative, a message relating to the request for service (page 2, [0016], lines 24-28: furthermore, the authentication platform enables improved authentication of a user that is communicating with a service provider and/or service representative; & page 2, [0013], lines 1-3: authentication process takes place over a phone call and/or via a chat interface (e.g., an instant messaging interface)); and
receiving, by the server system from the chat representative, an authorization of the request for service, wherein the authorization constitutes the server system being available to process the request for service (page 5, [0033], lines 13-20: the application is an authentication application that is associated with the entity; & page 9, [0064], lines 1-2: authentication platform includes a server device or a group of server devices).

Goodsitt and Stoops do not explicitly disclose 
storing, by the server system, information relating to the request for service in a particular entry in a queue that includes other entries with information relating to other requests for service received from other users via chat sessions on other user devices, wherein entries in the queue are handled by a chat representative.

However, Ilincic discloses 
storing, by the server system, information relating to the request for service in a particular entry in a queue that includes other entries with information relating to other requests for service received from other users via chat sessions on other user devices (page 10, [0103], lines 4-5: incoming calls which have not been pre-authenticated are forwarded to authentication queue), wherein entries in the queue are handled by a chat representative (page 10, [0105]: queue stores authenticated calls, which are assigned to agents for handling by agent assignment unit in accordance with resource loading).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ilincic to Goodsitt and Stoops because Goodsitt and Stoops disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Ilincic further suggests queue of a server stores calls (page 10, [0103]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ilincic in Goodsitt and Stoops system in order to provide service to users by storing requests in a queue.

Goodsitt, Stoops, and Ilincic do not explicitly disclose 
	providing, by the server system to the chat representative, a message relating to the request for service when the particular entry reaches a top of the queue.

However, Mande discloses 
	providing, by the server system to the chat representative, a message relating to the request for service when the particular entry reaches a top of the queue (page 12, [0096], lines 1-12: generate and initiate electronic communication of an alert that notifies an associate/customer service representative of the need to respond and may include, the specified purpose of the assistance request, customer identity and other relative customer information).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Mande to Goodsitt, Stoops, and Ilincic because Goodsitt, Stoops, and Ilincic disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Mande further suggests notifying a customer service representative to reply to the assistance request (page 12, [0095-0096]).
One of ordinary skill in the art would be motivated to utilize the teachings of Mande in Goodsitt, Stoops, and Ilincic system in order to allow the service representative be informed by sending alert to the customer service representative.

Regarding claims 23 and 29, the limitations of claims 23 and 29 are rejected in the analysis of claim 3 above and these claims are rejected on that basis.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Stoops, and further in view of Ilincic, and in view of Palakovich et al. (US 2016/0099892 A1), hereinafter Palakovich.
Regarding claim 4, Goodsitt and Stoops disclose the method as described in claim 1.  Goodsitt and Stoops do not explicitly disclose 
upon the request for service being provided to a chat representative and the request for service being authorized by the chat representative, and determining a threshold wait time between the request for service being received and the request for service being provided to the chat representative, pushing, by the server system, a notification to the client device; and
	receiving, by the server system, a reply to the notification;
	wherein providing the request for service to the chat representative constitutes the server system being available to process the request for service, and wherein receiving the reply constitutes detecting engagement with the user.

However, Ilincic discloses 
upon the request for service being provided to a chat representative and the request for service being authorized by the chat representative, pushing, by the server system, a notification to the client device (page 11, [0116], lines 1-4: at step 1123, the customer service agent receives an access request from the client.  At step 1124 the customer service agent determines whether the client is authorized for the access; & page 10, [0110], lines 5-9: a ‘push’ message is issued by the authentication server to the client device); and
	receiving, by the server system, a reply to the notification (page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity);
	wherein providing the request for service to the chat representative constitutes the server system being available to process the request for service (page 2, [0023], lines 3-4: according to another aspect, it is recognized that during handling of customer service requests it may be beneficial for a customer service representative to further authenticate the client; & page 3, [0036], lines 5-7: the service offerings are generally provided in the form of software applications which operate using dedicated resources of the service provider), and wherein receiving the reply constitutes detecting engagement with the user (page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ilincic to Goodsitt and Stoops because Goodsitt and Stoops disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Ilincic further suggests a server pushes a notification to the user (page 10, [0110]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ilincic in Goodsitt and Stoops system in order to provide accurate information to the platform/server by pushing notification to the user for confirmation as suggested by Ilincic (page 11, [0112]).

Goodsitt, Stoops, and Ilincic do not explicitly disclose 
	determining a threshold wait time between the request for service being received and the request for service being provided to the chat representative.

However, Palakovich discloses 
	determining a threshold wait time between the request for service being received and the request for service being provided to the chat representative, pushing a notification to the client device (page 6, [0057], lines 4-6: when no live agents are available, the end user is notified that all agents are busy and be presented an estimated wait time).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Palakovich to Goodsitt, Stoops, and Ilincic because Goodsitt, Stoops, and Ilincic disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Palakovich further suggests notifying the end user an estimated wait time (page 5, [0057]).
One of ordinary skill in the art would be motivated to utilize the teachings of Palakovich in Goodsitt, Stoops, and Ilincic system in order to provide an informative system to user by providing estimated wait time to the user.

Regarding claim 5, Goodsitt, Stoops, Ilincic, and Palakovich disclose the method as described in claim 4.  Goodsitt, Stoops, Ilincic, and Palakovich further disclose 
the notification is pushed to the application (Ilincic: page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity), and wherein the reply is sent to the server system in response to an input from the user via the application (Ilincic: page 11, [0122], lines 1-6: the push message and associated authentication response are exchanged between the client and the authentication server using a session identifier associated with the client/customer service agent communication session).  Therefore, the limitations of claim 5 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Regarding claim 6, Goodsitt, Stoops, Ilincic, and Palakovich disclose the method as described in claim 4.  Goodsitt, Stoops, Ilincic, and Palakovich further disclose 
the notification is pushed to the application (Ilincic: page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity), and wherein the reply is automatically sent to the server system in response to the application running as a foreground activity on the client device (Ilincic: page 11, [0122], lines 1-6: the push message and associated authentication response are exchanged between the client and the authentication server using a session identifier associated with the client/customer service agent communication session; the response to the push notification if sent to the server as it is running on the foreground of the client device).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claims 7 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Stoops, and further in view of Bendersky et al. (US 2020/0053096 A1), hereinafter Bendersky.
Regarding claim 7, Goodsitt and Stoops disclose the method as described in claim 1.  Goodsitt further discloses 
after the request for service being provided to a chat representative and the request for service being authorized by the chat representative (page 2, [0013], lines 1-3: an authentication process takes place via a chat interface (e.g., an instant messaging interface); & [0016], lines 24-28: the authentication platform enables improved authentication of a user that is communicating with a service provider and/or service representative).

Goodsitt and Stoops do not explicitly disclose 
receiving a heartbeat signal from the application indicating that the application is running as a foreground activity on the client device, wherein receiving the heartbeat signal constitutes detecting engagement with the user.

However, Bendersky disclose 
receiving a heartbeat signal from the application indicating that the application is running as a foreground activity on the client device, wherein receiving the heartbeat signal constitutes detecting engagement with the user (page 20, [0198], lines 19-26: certain local communication protocols involve a “keep alive” or heartbeat signal transmitted periodically to indicate an ongoing session or transmission; this type of status data also be reported from auxiliary computing device to security service; the data transmitted from auxiliary computing device to security service is a confirmation or status message generated by an application).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Bendersky to Goodsitt and Stoops because Goodsitt and Stoops disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Bendersky further suggests application generates and sends heartbeat signal to service (page 20, [0198]).
One of ordinary skill in the art would be motivated to utilize the teachings of Bendersky in Goodsitt and Stoops system in order to keep the platform informed by providing heartbeat signal/status message periodically.

Regarding claim 32, the limitations of claim 32 are rejected in the analysis of claim 7 above and this claim is rejected on that basis.

Claims 8, 24-26, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodsitt in view of Stoops, and further in view of Ilincic.
Regarding claim 8, Goodsitt and Stoops disclose the method as described in claim 1.  Goodsitt and Stoops do not explicitly disclose 
providing, by the server system via a chat interface, requests for service to various chat representatives;
receiving, by the server system via the chat interface, a plurality of authorizations for requests for services from chat representatives, thus satisfying respective readiness conditions for those requests for service; and
upon respective readiness conditions being authorized for requests for service:
initiating, by the server system, authentications for the authorized requests by sending those requests for service to an authentication service.

However, Ilincic discloses
providing, by the server system via a chat interface (page 5, [0056], lines 10-13: communications between a client and a service provider web interface is authenticated using a backchannel call, text or email issued directly to a pre-validated contact), requests for service to various chat representatives (page 2, [0023], lines 1-3: it is recognized that during handling of customer service requests it may be beneficial for a customer service representative to further authenticate the client);
receiving, by the server system via the chat interface, a plurality of authorizations for requests for services from chat representatives, thus satisfying respective readiness conditions for those requests for service (page 2, [0023], lines 1-3: it is recognized that during handling of customer service requests it may be beneficial for a customer service representative to further authenticate the client; & page 5, [0052], lines 7-13: the security factor authentication process comprises a multi-factor authentication process that includes both securely providing identity of the user and encouraging the user to engage in one or more types of behaviors, including one or more tap gestures, associated with the contactless card); and
upon respective readiness conditions being authorized for requests for service:
initiating, by the server system, authentications for the authorized requests by sending those requests for service to an authentication service (page 8, [0084], lines 4-8: the service provider prompts the client device to engage a contactless card to retrieve a cryptogram for verification purposes).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ilincic to Goodsitt and Stoops because Goodsitt and Stoops disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (page 2, [0014], lines 2-7) and Ilincic further suggests handling service requests from users (page 2, [0023]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ilincic in Goodsitt and Stoops system in order to allow multiple requests from multiple users to be handled by the system as suggested by Ilincic (page 2, [0023]).

Regarding claim 24, Goodsitt and Stoops disclose the system as described in claim 21.  Goodsitt and Stoops do not explicitly disclose 
upon the request for service being provided to a chat representative and the request for service being authorized by the chat representative, push a notification to the client device; and
	receive a reply to the notification;
	wherein providing the request for service to the chat representative constitutes the system being available to process the request for service, and wherein receiving the reply constitutes detecting engagement with the user.

However, Ilincic discloses 
upon the request for service being provided to a chat representative and the request for service being authorized by the chat representative, push a notification to the client device (page 11, [0116], lines 1-4: at step 1123, the customer service agent receives an access request from the client.  At step 1124 the customer service agent determines whether the client is authorized for the access; & page 10, [0110], lines 5-9: a ‘push’ message is issued by the authentication server to the client device); and
	receive a reply to the notification (page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity);
	wherein providing the request for service to the chat representative constitutes the system being available to process the request for service (page 2, [0023], lines 3-4: according to another aspect, it is recognized that during handling of customer service requests it may be beneficial for a customer service representative to further authenticate the client; & page 3, [0036], lines 5-7: the service offerings are generally provided in the form of software applications which operate using dedicated resources of the service provider), and wherein receiving the reply constitutes detecting engagement with the user (page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Ilincic to Goodsitt and Stoops because Goodsitt and Stoops disclose user communicates via a communication interface with a service platform to initiate a communication with a service representative (Goodsitt: page 2, [0014], lines 2-7) and Ilincic further suggests a server pushes a notification to the user (page 10, [0110]).
One of ordinary skill in the art would be motivated to utilize the teachings of Ilincic in Goodsitt and Stoops system in order to provide accurate information to the platform/server by pushing notification to the user for confirmation as suggested by Ilincic (page 11, [0112]).

Regarding claim 25, Goodsitt, Stoops, and Ilincic disclose the system as described in claim 24.  Goodsitt, Stoops, and Ilincic further disclose 
the notification is pushed to the application (Ilincic: page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity), and wherein the reply is sent to the system in response to an input from the user via the application (Ilincic: page 11, [0122], lines 1-6: the push message and associated authentication response are exchanged between the client and the authentication server using a session identifier associated with the client/customer service agent communication session).  Therefore, the limitations of claim 25 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

Regarding claim 26, Goodsitt, Stoops, and Ilincic disclose the method as described in claim 24.  Goodsitt, Stoops, and Ilincic further disclose 
the notification is pushed to the application (Ilincic: page 11, [0112], lines 3-5: clients swipe their phone screen upon receipt of a push notification from the authentication server to confirm their activity), and wherein the reply is automatically sent to the system in response to the application running as a foreground activity on the client device (Ilincic: page 11, [0122], lines 1-6: the push message and associated authentication response are exchanged between the client and the authentication server using a session identifier associated with the client/customer service agent communication session; the response to the push notification if sent to the server as it is running on the foreground of the client device).  Therefore, the limitations of claim 26 are rejected in the analysis of claim 24 above, and the claim is rejected on that basis.

Regarding claims 30-31, the limitations of claims 30-31 are rejected in the analysis of claim 24-25 respectively and these claims are rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhao et al. (US 2018/0302861 A1).  Terminal establishes a data transmission connection to a network device, and sends heartbeats corresponding to multiple application programs to corresponding application servers ([0200]).
Singhai et al. (US 2007/0136303 A1).  Notifying assistant of the user request and a deadline based on the response time ([0044]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Kaylee Huang
07/22/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447